The plaintiff in error, M.A. Fowler, was charged by information, jointly with Curt Leonard, W.R. Edmons, Mattie Edmons, Rena Beck, and J.L. Hopkins, with the crime of pandering. A severance was granted, and upon his separate trial a verdict of guilty as charged was returned, and his punishment assessed at two years imprisonment in the penitentiary and a fine of $300. This is a companion case to that of Edmons v. State,9 Okla. Crim. 603, 132 P. 923. *Page 158 
An appeal was attempted to be taken by filing in this court on March 12, 1913, a petition in error with case-made. The petition recites:
"That the state of Oklahoma on the 22d day of October recovered a judgment by consideration of the superior court of Pottawatomie county against the plaintiff in error, M.A. Fowler, in a certain action pending in the superior court, wherein the state of Oklahoma was plaintiff and the said M.A. Fowler was defendant."
An examination of the record discloses that the case-made contains no copy of the judgment referred to in the petition in error. By numerous decisions of this court it has been held that this court will not review the proceedings of the trial court, unless the record or case-made contains a copy of the final judgment from which the appeal is taken. Dansby v. State,7 Okla. Crim. 496, 124 P. 328; Bradford v. State, 3 Okla. Crim. 367,106 P. 535; McLellan v. State, 2 Okla. Crim. 633, 103 P. 876. The case-made contains a copy of the verdict and motion for new trial, and there is a recital that the motion for new trial was overruled on the 22d day of October, 1912, and time allowed to perfect an appeal to this court. Inasmuch as the case-made does not contain a copy of the judgment of the trial court, we are of the opinion that this court is without jurisdiction to consider the appeal.
The purported appeal is therefore dismissed.
ARMSTRONG, P.J., and FURMAN, J., concur. *Page 159